Case 1:19-cv-25283-EGT Document 71 Entered on FLSD Docket 04/07/2021 Page 1 of 3




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA

                         CASE No. 19-cv-25283-KMW-TORRES


   LEONARDO CELORRIO and MIKAEL
   MORALES,

          Plaintiffs,

   vs.

   FACCI OF MERRICK PARK, INC., a
   Florida for-profit corporation, FABRIZIO
   BUONO, an individual, and KOSMAS
   KALAS, an individual,

         Defendants.
   _____________________________________
   ______________________________________/

               ORDER FOLLOWING DISCOVERY HEARING [D.E. #47]

         This matter is before the Court at a discovery hearing conducted on February

  11, 2021. The Court announced its rulings and reasoning on the issues raised on

  the record at the hearing. This Order is entered to memorialize those rulings on the

  docket. Accordingly, it is hereby:

         ORDERED and ADJUDGED:

  1.     The objections to the following Requests for Admissions to Defendant, FACCI

         OF MERRICK PARK, INC. are hereby overruled: ##22, 35-36, and

         Defendant, FACCI OF MERRICK PARK, INC. shall respond to same.

  2.     The objections to the following Requests for Admissions to Defendant,

         KOSMOS KALAS are hereby overruled: ##9-12, 17, 19-21, 35-36, and
Case 1:19-cv-25283-EGT Document 71 Entered on FLSD Docket 04/07/2021 Page 2 of 3




        Defendant, KOSMOS KALAS shall respond.            However, the Court has

        modified Requests ##9-12 to clarify that these Requests are seeking whether

        Defendant, KOSMOS KALAS “electronically edited or reduced the time”

        instead of “deleted time”. In addition, Requests ##9-12 are limited to the

        following time period: five (5) years preceding the date that the initial

        Complaint was filed.

  3.    The objections to the following Requests for Admissions to Defendant,

        FABRIZIO BUONO are hereby overruled: ##9-12, 17, 19-21, 35-36, and

        Defendant, FABRIZIO BUONO shall respond.           However, the Court has

        modified Requests ##9-12 to clarify that these Requests are seeking whether

        Defendant, FABRIZIO BUONOS “electronically edited or reduced the time”

        instead of “deleted time”. In addition, Requests ##9-12 are limited to the

        following time period: five (5) years preceding the date that the initial

        Complaint was filed.

  4.    The objections to the following Interrogatories to Defendant, FACCI OF

        MERRICK PARK, INC. are hereby overruled: ##2, 4, 7, 8, 10, 11, and

        Defendant, FACCI OF MERRICK PARK, INC. shall provide fully responsive

        responses.

  5.    Defendants shall serve amended responses as set forth above by March 29,

        2021.

                6.   Defendants were ordered to provide Plaintiffs with a sample of

        one (1) week of the records located at Defendants’ counsel’s offices that are
Case 1:19-cv-25283-EGT Document 71 Entered on FLSD Docket 04/07/2021 Page 3 of 3




        responsive to Plaintiffs’ discovery requests by January 25, 2021. However,

        Plaintiffs’ counsel has now visited Defendants’ counsel’s office to inspect

        these records. Therefore, Defendants are not required to provide Plaintiffs

        with a sample of one (1) week of the records located at Defendants’ counsel’s

        offices that are responsive to Plaintiffs’ discovery requests.

        DONE AND ORDERED in Miami, Florida this 7th day of April, 2021.



                                   ________________________________________
                                   EDWIN G. TORRES
                                   UNITED STATES MAGISTRATE JUDGE
